PER CURIAM.
By letter Daniel Danton requested leave to resign from The Florida Bar, pursuant to the provisions of Rule 11.09, Article XI of the Integration Rule of The Florida Bar, 31 F.S.A.
The referee, after notice and hearing, filed his report finding that the resignation is in accordance with the requirements of Rule 11.09 and recommended that it be accepted.
Upon consideration, the Board of Governors approved and adopted the findings and recommendations of the referee and ordered that the petition of Daniel Danton to resign from The Florida Bar be accepted.
We have carefully examined the record and hereby affirm the order and judgment of the Board of Governors.
It is so ordered.
DREW, C. J., and ROBERTS, THORNAL, O’CONNELL and CALDWELL, JJ., concur.